                        Case 20-10553-CSS        Doc 762       Filed 07/08/20         Page 1 of 6




                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

_____________________________________
                                       )
In re:                                 )                        Chapter 7
                                       )
ART VAN FURNITURE, LLC, et al.,1       )                        Case No. 20-10553 (CSS)
            Debtors.                   )
                                       )                        (Jointly Administered)
                                       )
                                       )                        HEARING: JULY 24, 2020 AT 1:00 P.M.
                                                                OBJECTIONS DUE: JULY 17, 2020 AT 4:00
______________________________________ )                        P.M.

     MOTION OF CBL & ASSOCIATES MANAGEMENT, INC. FOR ALLOWANCE AND
             PAYMENT OF ADMINISTRATIVE CLAIM PURSUANT TO
                   11 U.S.C. §§ 365(d)(3), 503(B)(1)(A), AND 507(A)

             CBL & Associates Management, Inc. (“CBL”), managing agent for a CBL/Westmoreland,

 L.P. (“Landlord”), landlord from which the Debtors leased real property, by and through its

 undersigned counsel, hereby requests the entry of an order granting CBL an allowed administrative

 expense claim pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b)(1)(A) of title 11 of the United States

 Code (the “Bankruptcy Code”), and requiring immediate payment thereof. In support of this

 request, CBL relies upon the Declaration of Gary Roddy (the “Declaration”), a copy of which is

 attached hereto as Exhibit B, and states as follows:

                                                    Jurisdiction

             1.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B). Venue is proper pursuant to

 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested herein are Bankruptcy

 Code sections 364(a), 503(b)(1)(A) and 507(a)(2).


 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC
 (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of
 Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
 (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of Debtors’ principal place of
 business is 6500 East 14 Mile Road, Warren, Michigan 48092.
 HB: 4848-1611-4113.2
                       Case 20-10553-CSS        Doc 762      Filed 07/08/20   Page 2 of 6




                                                  Background

            2.         On March 8, 2020 (the “Petition Date”), the above-captioned debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

            3.         On April 6, 2020, the United States Bankruptcy Court for the District of Delaware

(the “Court”) entered its Order (I) Converting Their Chapter 11 Cases Under Chapter 7, (ii)

Establishing a Deadline for Filing Final Chapter 11 Fee Applications and Setting a Hearing

Thereon, and (III) Granting Related Relief [Docket No. 263], which converted these cases to

chapter 7 proceedings effective April 7, 2020.

            4.         Art Van Furniture, LLC and its affiliated debtors and debtors-in-possession (the

“Debtors”) continued to operate their business and manage their properties as debtors-in-

possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code until the case conversion, at

which time Alfred T. Giuliano (the “Chapter 7 Trustee”) continued to operate and wind down the

Debtors’ business operations.

            5.         The Debtors leased real property from Landlord pursuant to a lease (the “Lease”)

as shown below in Table 12:

TABLE 1:

    Property Name           Property Location   CBL Landlord         Debtor       Lease End    Rejection Date
                                                                     Tenant       Date
    Westmoreland            Greensburg, PA      CBL/Westmoreland,    Sam Levin,   10/31/2021   6/26/2020
    Crossing                                    L.P.                 Inc.



            6.         The Lease was rejected on June 26, 2020. See Docket No. 696.




2
    See Declaration of Gary Roddy (the “Roddy Decl.”) ¶ 4.
HB: 4848-1611-4113.2
                                                         2
                       Case 20-10553-CSS        Doc 762     Filed 07/08/20    Page 3 of 6




            7.         CBL’s administrative expense claims consist of post-petition use and occupancy

charges due from Debtors that arose under the Lease on and after the Petition Date. See 11 U.S.C.

§§ 503(a), 503(b)(1)(A), and 365(d)(3).

            8.         Under the terms of the Lease, Debtors are required to make certain payments arising

out of their use and occupancy of the Premises.3 These payments include such items as rent and

related charges, common area maintenance obligations, real property taxes, and all other charges

imposed by the Lease, including year-end adjustments and reconciliations for charges that are paid

on an estimated basis. Debtors have not paid all obligations that have arisen or accrued during the

post-petition period, and certain amounts remain due and owing for the period from the Petition

Date through and including the date of rejection (the “Administrative Claim Period”).

            9.         CBL is entitled to administrative expense claims for such obligations in the total

amount of $107,013.52 (the “Claim”), as set forth in greater detail on the attached Exhibit A (the

“AR Report”) as well as the Declaration filed contemporaneously herewith, plus indemnity

obligations, amounts subject to setoff and/or recoupment and attorneys’ fees.

            10.        As demonstrated by the supporting AR Report, in the ordinary course of its business

with CBL, Debtor was billed certain charges during the Administrative Claim Period in the

amounts shown below in Table 2:

TABLE 24:


                                                            Post-Petition Charges
    Lease                        Property Location
                                                            (March 8-June 2020)

    Westmoreland
                                 Greensburg, PA             $107,013.52
    Crossing




3
    See Roddy Decl. ¶ 5.
4
    See Roddy Decl. ¶ 7-8.
HB: 4848-1611-4113.2
                                                        3
                       Case 20-10553-CSS       Doc 762     Filed 07/08/20   Page 4 of 6




                                              Requested Relief

            11.        By this Motion, CBL respectfully requests the entry of an Order granting CBL an

administrative expense claim in the amount of $107,013.52 pursuant to Bankruptcy Code Sections

365(d)(3), 503(b)(1)(A) and 507(a).

                                          Basis for Relief Requested

            12.        Section 507(a)(2) provides that “administrative expenses allowed under section

503(b) of this title” shall have second priority status under the Bankruptcy Code. Moreover,

Bankruptcy Code section 503(b)(1)(A) provides that “[a]fter notice and a hearing, there shall be

allowed administrative expenses, . . . including . . . the actual, necessary costs and expenses of

preserving the estate[.]” See 11 U.S.C. § 503(b)(1)(A).

            13.        In determining whether administrative priority under Section 503(b)(1)(A) is

proper, bankruptcy courts generally apply a two-pronged test. First, there must be a post-petition

transaction between the creditor and the debtor. Second, the estate must benefit from the

transaction. E.g., In re Garden Ridge Corp., 321 B.R. 669, 676 (Bankr. D. Del. 2005) (citing In

re Waste Systems Int’l, Inc., 280 B.R. 824, 826 (Bankr. D. Del. 2002)).

            14.        In the present case, as indicated above, CBL provided the leased premises to the

Debtors following the Petition Date. Accordingly, the first prong of the Garden Ridge test is

satisfied.

            15.        Second, Debtors’ occupancy of the leased premises clearly benefited the Debtors’

estates as such occupancy was relied upon by the Debtors during the Debtors’ post-petition

operations. See TransAm. Nat. Gas Corp., 978 F.2d 1409, 1420 (5th Cir. 1992) (“Although the

estate receives a benefit that often can be measured by the actual cost of necessary goods or

services supplied, the estate also receives other less readily calculable benefits, such as the ability


HB: 4848-1611-4113.2
                                                       4
                       Case 20-10553-CSS        Doc 762     Filed 07/08/20     Page 5 of 6




to continue in business as usual.”). Accordingly, the Claim also meets the second prong of the

Garden Ridge test.

            16.        Based on the foregoing, because the Claim satisfies both prongs of the test for

administrative expense status, the Claim should be allowed as an administrative expense claim in

pursuant to section 503(b)(1)(A) of the Bankruptcy Code for all time periods, including, but not

limited to March 8-31, 2020.

            17.        Section 365(d)(3) of the United States Bankruptcy Code and applicable case law

require a trustee to pay timely and as an administrative expense claim all post-petition rent and

related charges until an unexpired lease is rejected. See 11 U.S.C. § 365(d)(3) (“[t]he trustee shall

timely perform all the obligations of the debtor . . . arising from and after the order for relief under

any unexpired lease of non-residential real property, until such lease is assumed or rejected,

notwithstanding section 503(b)(l) of this title”); 11 U.S.C. § 503(a).

            18.        Further, the clear language of § 365(d)(3) requires the Trustee to perform an

obligation when the legally enforceable duty to perform arises under that lease. See In re

Montgomery Ward Holding Corp., 268 F.3d 205, 209 (3d Cir. 2001). Accordingly, when the lease

requires the debtor to reimburse the landlord for certain obligations, the debtor’s obligation to

make timely payment arises after the petition, but before rejection of rent as it comes due. See In

re Goody’s Family Clothing, Inc., 392 B.R. 604, 610-14 (Bankr. D. Del. 2008); Towers v.

Chickering & Gregory (In re Chickering & Gregory), 27 F.3d 401, 403 (9th Cir. 1994)

(“section 365(d)(3) created an immediate obligation to pay the full amount of the rent specified by

the lease. . .”).

            19.        As such, CBL is entitled to a priority claim under Section 365(d)(3) for April 2020,

May 2020, and June 2020 rent and charges.




HB: 4848-1611-4113.2
                                                        5
                       Case 20-10553-CSS   Doc 762   Filed 07/08/20    Page 6 of 6




            WHEREFORE, pursuant to Bankruptcy Code Sections 365(d)(3) and 503(b)(1)(A), CBL

requests the entry of an Order (i) granting and allowing the Claim against the Debtors as an

administrative expense claim in the amount of $107,013.52; and (ii) granting such other and further

relief as is just and proper.


Dated: July 8, 2020                           Respectfully submitted by:
                                              HOGAN♦McDANIEL

                                              /s/Garvan F. McDaniel
                                              Garvan F. McDaniel (DE Bar No. 4167)
                                              1311 Delaware Avenue
                                              Wilmington, Delaware 19806
                                              Telephone: 302.656.7540
                                              Facsimile: 302.656.7599
                                              Email: gfmcdaniel@dkhogan.com

                                              ATTORNEYS FOR CBL & ASSOCIATES
                                              MANAGEMENT, INC.




HB: 4848-1611-4113.2
                                                 6
